DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-20; prior art fails to disclose or suggest, inter alia, a voltage regulation device comprising: at least one switching circuit disposed on a top surface of the circuit board; at least one magnetic element comprising a magnetic core and at least one conductive structure in the circuit board, wherein the magnetic core and the at least one conductive structure are assembled together, wherein the at least one magnetic element and the at least one switching circuit are arranged on the circuit board along a first direction, a first terminal of the at least one conductive structure is connected to the midpoint of the corresponding switching circuit, and a second terminal of the at least one conductive structure is connected to the positive output terminal; and at least one input capacitor connected to the positive input terminal and the negative input terminal, and disposed on a bottom surface of the circuit board.
Claims 21-24; ; prior art fails to disclose or suggest, inter alia, a voltage regulation device comprising: at least one magnetic element comprising a magnetic core and at least one conductive structure in the circuit board, wherein the magnetic core and the at least one conductive structure are assembled together, wherein the at least one magnetic element and the at least one switching circuit are arranged on the circuit board along a first direction, a first terminal of the at least one conductive structure is connected to the midpoint of the corresponding switching circuit, and a second terminal of the at least one conductive structure is connected to the positive output terminal; and at least one input capacitor connected to the positive input terminal and the negative input terminal, and disposed on a bottom surface of the circuit board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0294708 Ishizawa et al. disclose a transformer and power supply; US 2018/0092210 Wang et al. disclose a PCB assembly with matrix core US 2011/0032683 Li et al. disclose a power module; US 2006/0038549 Mehrotra et al. disclose a switched mode power supply; US 10,196,442 Parto discloses a chip embedded converter; US 8,289,329 Chen et al. disclose a integrated planar transformer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GARY L LAXTON/Primary Examiner, Art Unit 2896                             8/27/2022